Citation Nr: 1544595	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-14 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a service-connected low back disability, and to a disability rating in excess of 20 percent since February 22, 2011.

2.  Entitlement to a separate rating for radiculopathy of the left lower extremity.

3.  Entitlement to a separate rating for urinary incontinence.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law



ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 2003 to February 2004 and from September 2005 to October 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2011 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service connection claim for a low back disability was originally denied in a May 2007 rating decision.  In September 2011, the decision was reversed due to clear and unmistakable error and service connection was granted for lumbar spine arthritis with an initial 10 percent disability rating assigned effective from November 1, 2005 to February 21, 2011, and a rating of 20 percent from February 22, 2011.  The Veteran submitted a notice of disagreement in November 2011 seeking: a rating greater than 10 percent for her low back disability from November 1, 2005 to February 21, 2011; a rating greater than 20 percent for her low back disability since February 22, 2011; and a separate rating for her bilateral radicular symptomology related to her low back disability. 

In a January 2014 rating decision, the RO granted a separate 20 percent evaluation for right lower extremity radiculopathy with an effective date of April 14, 2010. 

The Veteran's notice of disagreement and substantive appeal both reflect that the Veteran experiences a significantly worse degree of low back symptomology and lower extremity radiculopathy than is reflected by the currently assigned ratings.  The Veteran also indicates that the rating decisions did not adequately take into account her incapacitating episodes.   The last examination was conducted nearly two years ago and the Veteran has recently undergone a second major spinal surgery.  A new examination is required so that the current level of the Veteran's low back and bilateral radiculopathy symptomatology can be determined.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In addition, entitlement to a separate, related rating for urinary incontinence has been reasonably raised by the record.  Private treatment records from November 2011 forward reflect the Veteran experienced urinary incontinence on coughing, sneezing, laughing, and straining.  The May 2011 VA examination report indicates that the Veteran had a history of urinary incontinence and required the constant use of an appliance to control it.  However, the December 2013 VA examination does not address any symptoms of urinary incontinence.

The Veteran's claims file contains records regarding the Veteran's injury while on active duty in 2005 and the medical records associated with her injury for approximately three months after the injury.  Thereafter, there are no medical records in the claims file reflecting treatment of the Veteran's low back disability or related ailments until an MRI report of the Lumbar Spine dated April 2010.  Any relevant records from the period between late 2005 and 2010, if available, should be added to the Veteran's claims file.

On remand, any outstanding VA treatment records should be obtained, and the Veteran should be provided an opportunity to submit any additional, pertinent private treatment records, or authorize VA to obtain such records on her behalf.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be invited to submit any additional lay evidence regarding the current severity of her service-connected disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain, either electronically or physically, all VA treatment records dated since September 2015.  

2. Request the Veteran to identify any sources of private treatment or evaluation relevant to the claim on appeal, including records from the period from 2005 to 2010.  Provide the Veteran with any relevant medical release forms if necessary.  Then, undertake appropriate efforts to attempt to obtain any indicated records.  All attempts to obtain these records should be documented in the claims file.

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  For any identified records that are not obtained, notify the Veteran of such and provide her with an opportunity to submit those records directly.

3. After the above, schedule the Veteran for an appropriate VA examination by an appropriate medical professional in regard to the Veteran's low back disability, bilateral radiculopathy, and urinary incontinence.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating an opinion.  The claims file should be made available to the examiner rendering the requested opinion.  The examiner should review the claims file and pertinent evidence before rendering an opinion.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's lumbar spine disorder should be accomplished.  As to all information requested below, the examiner should fully explain any opinion stated. 

The examiner is asked to address the following: 

A. The examiner should state whether there is any evidence of favorable or unfavorable anklyosis of the spine, and determine the range of motion of the spine, in degrees, noting by comparison the normal range of motion.  It also should be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable anklyosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion should be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable anklyosis due to pain on use or during flare-ups.

B. The examiner should also comment as to whether there is any neurologic impairment, to include radiculopathy, bladder dysfunction, bowel dysfunction, and sexual dysfunction, that are caused by or otherwise related to the Veteran's low back disability.  It also should be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

In making the above findings, the examiner should consider the following:

* Private medical records of R. Neurosurgery Center indicating the Veteran elected to have spinal surgery for her back pain in November 2011 and September 2015.

* Private medical records of R. Neurosurgery Center from July 2015 indicating the Veteran reports new left leg pain, including pain radiating into the left buttocks and left lower extremity, starting three months previous. 

* Private medical records of R. Neurosurgery Center from November 2011 through September 2015 indicating the Veteran has urinary incontinence on coughing, sneezing, laughing, and straining.

* The VA examination report from May 2011 indicating the Veteran constantly used an appliance to control urinary incontinence.

If the examiner cannot provide the requested opinions without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).   

4. After undertaking the development above, readjudicate the Veteran's appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and her representative, and an appropriate period of time in which to respond. Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


